Citation Nr: 1700007	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  12-27 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include insomnia, amnestic disorder, anxiety disorder, memory disorder, and organic mood disorder, and to include as secondary to an in-service head injury.

2.  Entitlement to service connection for a respiratory disorder.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for residuals of a traumatic brain injury (TBI)/post-concussive syndrome (claimed as head trauma).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1982.

The Veteran's lumbar spine, cervical spine, and TBI claims come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's remaining claims come before the Board on appeal from a February 2014 rating decision of the RO in St. Petersburg, Florida.  

The Board has rephrased the psychiatric issue on appeal to include all of the Veteran's current psychiatric diagnoses and his current contentions.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a claim for service connection for a mental disorder includes any mental disorder that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In his October 2012 Substantive Appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent August 2016 letter, the Veteran's representative stated that the Veteran wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.
With the exception of the TBI issue, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current scars on his scalp were incurred in service from a motorcycle accident. 


CONCLUSION OF LAW

Service connection for residual scars on the scalp (claimed as head trauma) is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  


I.  VA's Duties to Notify and Assist

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

II.  Analysis

The Veteran seeks service connection for residuals of a TBI/post-concussive syndrome.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102 (2016).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Here, the Veteran's STRs document that his head was normal without scarring at his military entrance examination.  In January 1977, the STRs document that the Veteran was in a motorcycle accident.  Following the accident, he was treated for lacerations to his head.  At his February 1982 and March 1982 separation examinations, multiple scars on his scalp were documented.  

Post-service, at an August 2012 VA examination, the VA examiner observed that the Veteran currently has residual scars on his scalp from his in-service head injury/TBI.  There are no contrary medical opinions of record.

Given the totality of the evidence here, the Board finds that chronic in-service symptoms and continuous post-service symptoms relating to his residual scars of the scalp have been established.  In sum, the Board finds that the preponderance of the evidence is in favor of the claim for service connection.  As such, the appeal is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that the Veteran also has current diagnoses of insomnia, amnestic disorder, anxiety disorder, memory disorder, and organic mood disorder, but the Board finds that these disorders and symptoms most appropriately fall under the jurisdiction of an acquired psychiatric disorder claim.  Thus, the Board finds that these diagnoses are best discussed upon adjudication of the acquired psychiatric disorder claim that is currently on appeal and is being remanded for further development.


ORDER

The claim of entitlement to service connection for residual scars on the scalp (claimed as head trauma) is granted.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Acquired Psychiatric Disorder and Respiratory Disorder

In a February 2014 rating decision, the RO denied service connection for an acquired psychiatric disorder and a respiratory disorder.  The Veteran filed a Notice of Disagreement (NOD) in May 2014.  The RO has not yet issued a Statement of the Case (SOC).  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2016).  Thus, a remand for issuance of an SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Cervical Spine and Lumbar Spine 

The Veteran was afforded a VA spine examination in June 2012 for these claims.  The VA examiner diagnosed the Veteran with degenerative and arthritic changes of the lumbar spine and cervical spine.  In November 2010, the Veteran's private physician also diagnosed the Veteran with osteoarthritis and degenerative disc disease of the lumbar spine.  The VA examiner thereafter provided negative nexus medical opinions regarding the etiology of the Veteran's current lumbar spine and cervical spine disorders.  However, in providing the rationale for his opinions, the VA examiner did not address any of the in-service documented complaints or the Veteran's statements of continuity of symptomatology.  As pertinent medical and lay evidence was not considered by the VA examiner in forming the medical opinion, the Board finds that VA addendum medical opinions are required to determine the etiology of the current lumbar spine and cervical spine disorders.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his representative a SOC concerning the claims of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for a respiratory disorder.  Ensure the SOC is sent to the Veteran's current mailing address.  The issues should not be certified or returned to the Board unless the Veteran or his representative submits a timely Substantive Appeal.

2.  Provide the claims file to the June 2012 VA examiner for an addendum medical opinion regarding the etiology of the Veteran's currently diagnosed degenerative and arthritic changes of the cervical spine.  If the examiner deems it necessary, arrange for a VA examination to determine the etiology of his cervical spine disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address the following:

a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed degenerative and arthritic changes of the cervical spine was incurred during his active military service, to include the in-service documented motorcycle accident in January 1977 and the associated February 1977 treatment for a cervical strain?
b)  Is it at least as likely as not (a 50 percent probability or greater) that the cervical spine arthritis manifested to a compensable degree within one year of the Veteran's active duty discharge in April 1982?  

Of note, the Veteran is competent to report his in-service and post-service neck pain symptoms.  Therefore, in forming his or her opinion, the VA examiner should consider the lay statements currently contained in the claims file.  The examiner should also comment upon and consider these lay statements in forming his or her medical opinion.  

A fully articulated medical rationale for each opinion expressed should be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably explain the guidance in the study of this case.

3.  Provide the claims file to the June 2012 VA examiner for an addendum medical opinion regarding the etiology of the Veteran's currently diagnosed osteoarthritis, degenerative disc disease, and degenerative changes to the lumbar spine.  If the examiner deems it necessary, arrange for a VA examination to determine the etiology of his lumbar spine disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address the following:

a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed osteoarthritis, degenerative disc disease, and degenerative changes to the lumbar spine was incurred during his active military service, to include the documented in-service documented motorcycle accident (January 1977), the muscle strain (April 1979), the arthritis of the lumbar spine (June 1981), and the mechanical low back and muscular back pain with slight scoliosis and right paravertebral muscle spasm and tender right paraspinal region (February 1982 and March 1982 exit examinations)? 

b)  Is it at least as likely as not (a 50 percent probability or greater) that the lumbar spine arthritis manifested to a compensable degree within one year of the Veteran's active duty discharge in April 1982?  The examiner must specifically address the documented in-service arthritis of the lumbar spine in June 1981.

Of note, the Veteran is competent to report his in-service and post-service low back pain.  Therefore, in forming his or her opinion, the VA examiner should consider the lay statements currently contained in the claims file.  The examiner should also comment upon and consider these lay statements in forming his or her medical opinion.  

A fully articulated medical rationale for each opinion expressed should be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably explain the guidance in the study of this case.

4.  If the lumbar spine and/or cervical spine claims remain denied, issue a Supplemental SOC (SSOC).  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


